United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elk Grove, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-332
Issued: May 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 13, 2007 appellant filed a timely appeal from the September 19, 2007
decision of the Office of Workers’ Compensation Programs which denied his claim of injury.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
appeal.
ISSUE
The issue is whether appellant sustained an injury causally related to factors of his federal
employment.
FACTUAL HISTORY
On June 21, 2007 appellant, then a 52-year-old mail handler, filed an occupational
disease claim contending that his right shoulder condition was due to repetitive motion required
in his work duties. He first became aware of his shoulder condition on October 25, 2006 and
related it to his federal employment on December 18, 2006. Appellant did not stop work.

Dr. James M. Hills, an attending Board-certified orthopedic surgeon, submitted treatment
notes dated December 15, 2006 to June 6, 2007. He advised that appellant was seen for a threemonth history of right shoulder pain which appellant attributed to heavy lifting and carrying
related to his duties as a truck driver. On examination Dr. Hill found that range of motion of the
cervical spine was normal in all directions; however, appellant exhibited discomfort on extreme
range of motion and Spurlings maneuver. There was no soft tissue swelling or atrophy of the
right shoulder. Dr. Hill diagnosed right shoulder and neck pain consistent with either a rotator
cuff tendinopathy or radiculopathy. On May 8, 2007 he obtained a magnetic resonance imaging
scan which revealed right rotator cuff tendinitis and a suprascapular ganglion, suggestive of a
possible superior labral injury. Dr. Hill stated that appellant’s right shoulder condition was
“probably related to a rotator cuff tendon pathology” consisting of a combination of rotator cuff
impingement syndrome “possibly” in conjunction with a superior labral tear.
On June 21, 2007 appellant further described the pain to his right shoulder and his duties
loading mail trucks to which he attributed his condition. By letter dated July 11, 2007, the Office
requested that he submit additional evidence in support of his claim.
On August 20, 2007 Dr. Hill reviewed his treatment of appellant commencing
December 18, 2006. Appellant attributed his right shoulder condition to heavy lifting while
unloading mail from trucks and in positioning his hands above shoulder level. His symptoms
were localized to the anterior and superior aspects of the deltoid region. Dr. Hill reiterated that
appellant first exhibited a combination of a possible rotator cuff tendinopathy and cervical
radiculopathy; however, subsequent evaluation was more consistent with rotator cuff tendon
pathology. Appellant was last seen on June 5, 2007, at which time Dr. Hill noted that he could
continue with conservative management or consider surgery. He stated that appellant’s right
shoulder symptoms were “likely a result of his repetitive heavy lifting required in his heavy labor
occupation.” Dr. Hill noted that surgery would likely bring relief to appellant’s symptoms and
allow him to resume his normal work duties.
In a September 19, 2007 decision, the Office denied appellant’s claim. It found that the
medical evidence was not sufficient to establish that his right shoulder condition was caused or
aggravated by his accepted work duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim. This includes that the individual
is an “employee of the United States” within the meaning of the Act, that the claim was timely
filed within the applicable time limitation period, that an injury was sustained in the performance
of duty, as alleged, and that any disability and condition for which compensation is claimed are

1

5 U.S.C. §§ 8101-8193.

2

causally related to the employment.2 These are the essential elements of each compensation claim
regardless of whether it is predicated upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
those employment factors alleged to have caused or contributed to the presence or occurrence of
the disease or condition; and (3) medical evidence establishing that the employment factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed. Stated differently, the medical evidence must establish that the diagnosed condition is
causally related to the employment factors identified by the claimant. The medical evidence
required to establish causal relationship is rationalized medical opinion. Rationalized medical
opinion evidence includes a physician’s rationalized opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
identified employment factors.4
ANALYSIS
Appellant has attributed his right shoulder condition to his work as a mail handler loading
mail trucks. He was treated by Dr. Hill in December 2006 and related a three-month history of
increasing pain to the region of the right shoulder and cervical spine. Dr. Hill noted that he first
attributed appellant’s symptoms to either a rotator cuff injury or to radiculopathy involving the
cervical spine. On subsequent evaluation, appellant’s pain was localized to the deltoid region of
the right shoulder. Dr. Hill noted that appellant underwent diagnostic testing of the cervical
spine, which revealed moderate to severe spinal stenosis from C4 to C7. Based on this
evaluation, he stated that he did not believe that appellant’s cervical findings accounted for his
discomfort. As to a specific diagnosis, Dr. Hill stated that the magnetic resonance imaging scan
evaluation demonstrated “rotator cuff tendinitis and a suprascapular ganglion suggestive of a
possible superior labral injury.” The treatment notes provided by Dr. Hill did not address the
issue of how appellant’s right shoulder condition was caused or aggravated by the lifting
performed in his duties as a mail handler. In an August 20, 2007 report, Dr. Hill reiterated that
appellant’s findings were more consistent with rotator cuff tendon pathology than a cervical
radiculopathy. He noted that appellant received conservative management and that surgery was
contemplated in the form of arthroscopic subacromial decompression in combination with a
possible resection of the suprascapular ganglion and repair of the superior glenoid labral tear. In
addressing causal relationship, Dr. Hill stated: “I believe that his right shoulder symptoms are
likely a result of his repetitive heavy lifting required in his heavy labor occupation.”

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Id.

3

The Board finds that the opinion of Dr. Hill is of diminished probative value on the issue
of causal relation. It is well established that a physician’s opinion that a claimant’s illness is
“likely” related to his federal employment, without further medical rationale, is speculative in
nature and insufficient to establish causal relationship.5 To be probative, a physician’s opinion
on causal relationship must provide rationale for the opinion reached and be expressed in terms
of a reasonable degree of medical certainty.6 Dr. Hill’s narrative report to the Office did not
adequately explain the nature of how appellant’s work loading mail trucks caused or contributed
to the development of his right shoulder condition. His conclusion on causal relation is
supported by little more than one sentence in his narrative report. For this reason, the Board
finds that appellant did not submit sufficient medical evidence in support of his claim for
compensation.
CONCLUSION
The Board finds that appellant has not established that his right shoulder condition is
causally related to his duties as a mail handler.
ORDER
IT IS HEREBY ORDERED THAT the September 19, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 22, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
5

See Cecelia M. Corley, 56 ECAB 662 (2005); Michael R. Shaffer, 55 ECAB 386 (2004); Alberta S. Williamson,
47 ECAB 569 (1996).
6

See Steven S. Saleh, 55 ECAB 169 (2003).

4

